Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, 11-28, 30, 32-42, and 47-50 are pending as of the response and amendments filed on 2/22/22. Claims 10, 29, 31, and 43-46 have been canceled, claims 47-50 are newly added. Claims 1-9, 11-28, 35, and 37-38 are currently withdrawn from examination due to the restriction and species elections. 
The rejection of claim 42 under 35 USC 112(b) is withdrawn in view of the amendments. 
The 103 rejection over Liggins as evidenced by Gomurashvili is withdrawn in view of the amended claims.
The 103 rejection over Liggins as evidenced by Gomurashvili, in view of Hoare is withdrawn in view of the amended claims.
New rejections under 35 USC 101 and 103 are made upon consideration of the amended claims, discussed below. In addition to the previously elected additional therapeutic agent, lidocaine, examination was extended to an additional therapeutic, the anti-inflammatory agent, dexamethasone, in view of the amendments to claim 30. Previously withdrawn claim 37, which encompasses dexamethasone, was included for examination. 
Claims 30, 32-34, 36-37, 39-42, and 47-50 were examined. Claims 30, 32-34, 37, 40-42, and 47-50 are rejected. Claims 36 and 39 are objected to.  
 
Claim Rejections-35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 47-50 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The claims are drawn to a drug delivery system positioned on a subject’s tympanic membrane, wherein the drug delivery system comprises (i) anti-infective agent-loaded biodegradable polymer microparticles; and (ii) a gelled thermoresponsive hydrogel, wherein the hydrogel includes an anti-inflammatory, an antiseptic, an anesthetic, or a combination thereof. “Subject” is defined in the specification to include human subjects (see specification, p. 3, lines 23-27), therefore, the claims encompass part of a human organism, a tympanic membrane, as part of the structural limitation. The claims as such encompass patent ineligible subject matter. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30, 32-33, 37, and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang-Mieler et. al., US 20170087248 A1 (publ. 3/30/2017, filed on 9/22/2016).
The claims are drawn to a composition comprising (i) anti-infective agent-loaded biodegradable polymer microparticles distributed within a thermoresponsive hydrogel; and (ii) an anti-inflammatory distributed within the thermoresponsive hydrogel, wherein the anti-inflammatory is not encapsulated in a microparticle.
Kang-Mieler teaches a hydrogel composition comprising degradable microcapsules suspended in a degradable thermoresponsive hydrogel, wherein the composition includes one or more treatment agents that are released over time (Title & abstract; para [0002]). The microcapsules are taught to encapsulate and release a treatment agent (para [0007]). Kang-Mieler teaches an embodiment wherein the composition further comprises a non-encapsulated treatment agent that is dispersed within the hydrogel, wherein the non-encapsulated agent and microcapsules have two different release rates (para [0008], [0011]; pp. 11-12, claims 1-3). Kang-Mieler teaches suitable treatment agents for the hydrogel composition include antibiotics and corticosteroids (para [0009]); antibiotics are taught to include gentamycin, and dexamethasone is taught as an example of a corticosteroid (para [0035]). Kang-Mieler teaches microcapsules preferably comprise poly(lactic-co-glycolic acid) (para [0034]). Kang-Mieler exemplifies hydrogels comprising poly(N-isopropylacrylamide) (para [0030]). Kang-Mieler teaches the composition to effectively provide controlled release of drugs for an extended time period, a task that many other laboratories have attempted with limited success (para [0029]). Kang-Mieler doesn’t explicitly teach the composition includes a permeation enhancer. 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instant claims to have arrived at a biodegradable hydrogel composition comprising an active agent loaded within polymer biodegradable microcapsules and suspended within the hydrogel; further comprising a non-encapsulated additional therapeutic agent that is dispersed throughout the hydrogel, in view of the teachings of Kang-Mieler, as Kang-Mieler readily teaches these limitations, as discussed previously. Kang-Mieler additionally includes antibiotics, such as gentamicin, and corticosteroids, of which dexamethasone is exemplified, as suitable treatment agents for the hydrogel composition. Therefore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instant claims, to have incorporated gentamycin and dexamethasone as active agents in the biodegradable hydrogel composition taught by Kang-Mieler, wherein the composition doesn’t comprise a permeation enhancer, and have had a reasonable expectation of success. As Kang-Mieler teaches the limitation wherein one treatment active is encapsulated within polymer comprising microcapsules, and another therapeutic agent is not encapsulated but is dispersed within the thermoreversible hydrogel, it would have been prima facie obvious to one of ordinary skill in the art to have encapsulated one of the active agents, e.g., gentamycin, in the microcapsules, while the additional active agent, dexamethasone, was not encapsulated and dispersed throughout the thermoreversible hydrogel, and have had a reasonable expectation of success. 

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang-Mieler et. al., US 20170087248 A1 (publ. 3/30/2017, filed on 9/22/2016) as applied to claims 30, 32-33, 37, and 40-42 above, and further in view of Cagle, WO 1990/001933, publ. 3/8/1990. 
The claims are drawn to a composition comprising (i) anti-infective agent-loaded biodegradable polymer microparticles distributed within a thermoresponsive hydrogel; and (ii) an anti-inflammatory distributed within the thermoresponsive hydrogel, wherein the anti-inflammatory is not encapsulated in a microparticle, and wherein the anti-infective agent is ciprofloxacin.
Kang-Mieler teaches the inclusion of an antibiotic as a treatment agent in the thermoreversible hydrogel composition, such as gentamycin, but ciprofloxacin is not explicitly taught. Kang-Mieler additional exemplifies the hydrogel composition for ocular delivery (Title & abstract; para [0006]), and for the delivery of ophthalmic drugs, such as antibiotics for ocular surgery (para [0009]). 
Cagle teaches ocular compositions comprising an antibiotic, of which ciprofloxacin is exemplified, and a steroid such as dexamethasone, for topical ophthalmic delivery (Title & abstract). Cagle teaches the composition to be used to treat ophthalmic infections and inflammation of ocular tissue (p. 1, lines 1-6). The specific combination of ciprofloxacin and dexamethasone is disclosed (p. 7, claim 7). Cagle teaches the ocular composition controls inflammation without interfering with healing (p. 1, line 9-p. 2, line 7). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant claims to have incorporated ciprofloxacin as an antibiotic into the biodegradable hydrogel composition taught by Kang-Mieler, in view of the teachings of Cagle. Kang-Mieler teaches a biodegradable hydrogel composition comprising a treatment agent encapsulated in microcapsules, and another treatment agent that is not encapsulated and is dispersed within the hydrogel; Kang-Mieler further teaches antibiotics, such as gentamycin, and anti-inflammatory agents, such as dexamethasone. Additionally, as discussed previously Kang-Mieler exemplifies the hydrogel compositions for ocular delivery, for treating ocular conditions, such as for ocular surgery. Cagle teaches the combination of ciprofloxacin and dexamethasone in an ophthalmic composition, for ocular delivery and to reduce inflammation and infection. As Kang-Mieler teaches antibiotics that are suitable for ocular delivery, and Cagle exemplifies ciprofloxacin as an ophthalmic antibiotic, it would have been prima facie obvious to have incorporated ciprofloxacin as an ophthalmic antibiotic into the composition taught by Kang-Mieler, and have had a reasonable expectation of success. As Kang-Mieler teaches encapsulating a treatment agent in microcapsules, it would have been prima facie obvious to have further encapsulated ciprofloxacin in microcapsules, to provide controlled release of this agent, and have had a reasonable expectation of success.  


Claims 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichter et. al., WO 2010011609 A2 (publ. 1/28/2010).
The claims are drawn to a drug delivery system positioned on a subject’s tympanic membrane, wherein the drug delivery system comprises (i) anti-infective agent-loaded biodegradable polymer microparticles; and (ii) a gelled thermoresponsive hydrogel, wherein the hydrogel includes an anti-inflammatory.
Lichter teaches controlled release antimicrobial compositions for treating otic diseases or conditions, wherein the compositions are directly applied onto targeted auris structure(s) (Title & abstract; para [0004-0005]). Lichter teaches the composition to further comprise an additional therapeutic agent, such as an anti-inflammatory agent (para [0006]). The composition is taught to be administered such that it is in contact with the tympanic cavity or tympanic membrane (para [0007], [00313]). Lichter further teaches the composition to comprise a controlled release excipient and an auris acceptable vehicle, wherein the excipient is biodegradable (para [0015], [0018]). Lichter exemplifies the antimicrobial agent in multiparticulate form (para [0023]), and teaches another embodiment wherein the antimicrobial is micronized (para [0035]). Lichter teaches a particular embodiment wherein the antimicrobial is micronized ciprofloxacin, and the additional active agent is micronized dexamethasone (i.e., anti-inflammatory; para [00214]). Lichter further teaches an embodiment wherein the antimicrobial is encapsulated in polymer based microspheres, including biodegradable microspheres (para [00361-00365], [00376]). Lichter exemplifies the composition in the form of an auris acceptable thermoreversible gel (para [0032], [0043]). Thermoreversible hydrogels are taught in a specific embodiment (para [00329]). The instantly claimed drug delivery system comprising the antiinfective agent, ciprofloxacin, encapsulated in biodegradable polymer microparticles, and a thermoresponsive hydrogel further comprising the anti-inflammatory agent, dexamethasone, wherein the composition is positioned on a subject’s tympanic membrane, would have been prima facie obvious to one of ordinary skill in the art, before the filing date of the instant invention, in view of the teachings of Lichter, and one of ordinary skill in the art would have had a reasonable expectation of success. 

Claim 48 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichter et. al., WO 2010011609 A2 (publ. 1/28/2010) as applied to claims 47 and 49 above, and further in view of Lichter et. al., WO 2009132050 A2 (publ. 10/29/2009, hereafter Lichter 2).
The claims are drawn to a drug delivery system positioned on a subject’s tympanic membrane, wherein the drug delivery system comprises (i) anti-infective agent-loaded biodegradable polymer microparticles; and (ii) a gelled thermoresponsive hydrogel, wherein the hydrogel includes the anesthetic, lidocaine. 
Lichter teaches as discussed previously, however, the presence of lidocaine in the drug delivery system is not explicitly taught.
Lichter 2 teaches otic compositions for treating otic disorders, comprising an immunomodulating agent, suitable for application onto structures of the auris media or auris interna (Title & abstract; para [0002]). Lichter 2 teaches an embodiment wherein the formulation is an auris acceptable thermoreversible hydrogel (para [0012]), and the immunomodulator agent is in the form of micronized particles (para [0014]). Lichter 2 further teaches the formulations to comprise one or more additional therapeutic agents, including antimicrobials and local anesthetic agents (para [0017]), with lidocaine exemplified as a local anesthetic (para [00423-00424]). Lichter 2 teaches the otic composition is applied on the tympanic membrane (para [00685]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the filing date of the instant invention to have incorporated lidocaine into the otic composition taught by Lichter, in view of the combined teachings of Lichter and Lichter 2. Lichter teaches an otic composition suitable for application on the tympanic membrane, for the treatment of otic diseases and conditions comprising micronized antimicrobial in a thermoreversible hydrogel, wherein the antimicrobial, of which ciprofloxacin is exemplified, can be in the form of polymer encapsulated microspheres, and the composition further comprises additional active agents, such as an anti-inflammatory agent. Lichter 2 also teaches otic compositions for treating otic conditions and diseases, comprising a thermoreversible gel and an immunomodulating agent, suitable for application on the tympanic membrane. Lichter 2 additionally teaches the incorporation of other active agents, such as lidocaine. As such, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated lidocaine into the composition of Lichter, since lidocaine is taught as an active agent in otic compositions, for treating otic diseases and conditions, similarly to the composition taught by Lichter, and have had a reasonable expectation of success. See MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). 

Claim Objections
Claims 36 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 30, 32-34, 37, 40-42, and 47-50 are rejected. Claims 36 and 39 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/             Primary Examiner, Art Unit 1627